DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jonghe et al (US 2005/0100793) in view of Amendola et al (US 2012/0006690).

    PNG
    media_image1.png
    143
    236
    media_image1.png
    Greyscale
Jonghe et al teach (see abstract, figure 1, and paragraphs [0023]-[0035] and [0050]-[0065]) an process for producing lithium metal comprising providing an electrolytic cell which included a solution comprising a lithium ion source, an anode (106a) in contact with the solution, a cathode (102) and a composite layer (104) between the cathode and the solution.  The composite layer (104) included a first material layer which was both ionically conductive and chemically compatible with the active metal electrode (i.e.-cathode) and a second material layer which was substantially impervious, ionically conductive and chemically compatible with the first material layer.  The first material layer was taught (see paragraph [0062]) as being a lithium ion conductive barrier film such as metal nitrides (including Cu3N).  The second material layer was taught (see paragraph [0065]) as being a lithium ion glass ceramic material such as LISICON.  The process of Jonghe et al included a step of providing an ionizing electric current (see paragraph [0079], “[w]hen voltage, for example 1.5 to 6 V is applied between…”) to the electrolytic cell to produce lithium metal (see equation in figure 1) at the cathode.  The first material layer was taught as isolating the forming lithium metal from the membrane and anode (i.e.-also from the solution).  Lastly, Jonghe et al teach (see paragraph [0040]) using a solution containing lithium cations and sulfuric acid (i.e.-a hydrated acid solvent).   
Thus, Jonghe et al teach that the electrolyte could include sulfuric acid, and also a lithium ion source, but Jonghe et al fail to expressly teach the solution consisting essentially of a lithium ion source comprising lithium carbonate, lithium chloride, spodumene and combinations thereof, in contact with sulfuric acid.  The overall teachings of paragraph [0040] of Jonghe et al are clear in that the particular source of the lithium ions as well as the conductive supporting electrolyte were not critical to the operation of the lithium production process.
Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the lithium sulfate solution made by dissolving spodumene or lithium carbonate in sulfuric acid as taught by Amendola et al for the purpose of easily producing a lithium ion solution containing both the electrochemically active component (lithium ion) and the ionically conductive component (sulfate ions) in the electrolysis process of Jonghe et al.
With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Jonghe et al and Amendola et al teach performing a batch process of providing a starting solution and conducting lithium metal recovery.  Adapting this to be conducted in a continuous manner would have resulted in continuously feeding fresh solution which would have resulted in continuously producing lithium metal at the cathode.  
With respect to the claim feature “a cathode that is moveable along an axis of the electrolytic cell away from the anode”, Jonghe et al fail to expressly teach that the cathode current collector moves away from the composite membrane layer during the lithium recovery process.  However, in the context of paragraphs [0078]-[0090], the initial state of the electrolytic cell included a cathode current collector including a wetting layer placed on the composite membrane layer with no intervening lithium layer.  Lithium metal is plated onto the lower surface of the cathode current collector/wetting layer, at a position between the cathode current collector and the composite membrane layer.  Thus, the cathode current collector/wetting layer of Jonghe et al is considered to inherently be capable of moving along an axis of the cell away from the anode as it is driven away by the formation of the lithium layer between the current collector/wetting layer and the composite membrane layer.  
Regarding claim 4, Jonghe et al teach (see paragraph [0060]) that all of the layers of the membrane had an ionic conductivity of at least 10-7 S/cm.
Regarding claim 5, the inherent capability of the cathode of Jonghe et al to move away from the composite membrane layer/anode during the lithium recovery process discussed above occurred as the lithium metal is produced at/deposited onto the cathode. 
Regarding claim 6, the existence of the lithium ion conductive barrier film of Jonghe et al provided a physical distance between the cathode and the lithium ion conductive glass ceramic material.
Regarding claim 7, the LiSICON membrane of Jonghe et al physically divided the cell into two portions, the first containing the cathode and a second portion containing the lithium containing solution.  See paragraph above regarding claim 5 with respect to the cell being configured to drive the cathode away from the LiSICON membrane.  
Regarding claim 8, Amendola et al teach, as above, using only lithium carbonate as the lithium ion source which was contacted with only sulfuric acid.  Although Amendola et al fail to teach that the non-lithium portion of the salt (carbonate) was released from the solution as a gas, carbonates are well known to release carbon dioxide gas when reacted with an acid, such that the process of Amendola et al would have been expected to inherently release the carbonate portion of the lithium salt as carbon dioxide gas.
Regarding claim 9, the lithium formed at the cathode of Jonghe et al was withdrawn as a pure metallic phase.  
Regarding claim 10, Jonghe et al teach (see paragraph [0083]) that the lithium metal was recovered from the cell as a layer sandwiched between the current collector and the protective membrane.  Thus, the process of Jonghe et al did not include subsequent extraction processes.  
Regarding claim 11, as above, Jonghe et al teach the steps of providing a solution comprising lithium ions dissolved therein, providing a composite layer between a cathode and the solution with at least one layer of the composite layer was a lithium ion glass ceramic material (i.e.-LiSiCON), and generating a current across the solution to produce lithium metal at the cathode, wherein the composite layer also included a protection layer which isolated the lithium produced at the cathode from the solution as the lithium metal was formed.  Jonghe et al teach (see paragraph [0040]) using solution containing lithium cations and sulfuric acid (i.e.-a hydrated acid solvent).   
As above, Jonghe et al fail to teach producing the solution by placing a lithium ion source comprising lithium carbonate, lithium chloride, spodumene and combinations thereof in contact with the sulfuric acid solution. 
Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the lithium sulfate solution made by dissolving spodumene or lithium carbonate in sulfuric acid as taught by Amendola et al for the purpose of easily producing a lithium ion solution containing both the electrochemically active component (lithium ion) and the ionically conductive component (sulfate ions) in the electrolysis process of Jonghe et al.
With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Jonghe et al and Amendola et al teach performing a batch process of providing a starting solution and conducting lithium metal recovery.  Adapting this to be conducted in a continuous manner would have resulted in continuously feeding fresh solution which would have resulted in continuously producing lithium metal at the cathode.  
With respect to the claim feature “a cathode that is moveable along an axis of the electrolytic cell away from the anode”, Jonghe et al fail to expressly teach that the cathode current collector moves away from the composite membrane layer during the lithium recovery process.  However, in the context of paragraphs [0078]-[0090], the initial state of the electrolytic cell included a cathode current collector including a wetting layer placed on the composite membrane layer with no intervening lithium layer.  Lithium metal is plated onto the lower surface of the cathode current collector/wetting layer, at a position between the cathode current collector and the composite membrane layer.  Thus, the cathode current collector/wetting layer of Jonghe et al is considered to inherently be capable of moving along an axis of the cell away from the anode as it is driven away by the formation of the lithium layer between the current collector/wetting layer and the composite membrane layer.  
Regarding claim 12, Amendola et al, as noted above, suggests using sulfuric acid as the hydrated acid solvent.
Regarding claim 13, Amendola et al suggest using a sulfuric acid leaching solution produced by leaching a lithium ion source (spodumene or lithium carbonate) with sulfuric acid.
Regarding claim 16, the existence of the lithium ion conductive barrier film of Jonghe et al provided a physical distance between the cathode and the lithium ion conductive glass ceramic material.
Regarding claim 17, the lithium formed at the cathode of Jonghe et al was withdrawn as a pure metallic phase.  
Regarding claim 18, Jonghe et al teach (see paragraph [0083]) that the lithium metal was recovered from the cell as a layer sandwiched between the current collector and the protective membrane.  Thus, the process of Jonghe et al did not include subsequent extraction processes.  
Regarding claim 19, Jonghe et al show (see fig. 1) a lithium-producing cell comprising a lithium feed solution (106b), that, as shown above, may comprise a sulfuric acid solvent and a lithium ion source, an anode (106a) in contact with the lithium feed solution, a cathode (108), and a composite layer (104) between the cathode and the lithium feed solution, the composite layer comprising LiSICON (a lithium ion conductive glass ceramic material) and a layer of Cu3N (a lithium ion conducting electrolyte).  
Jonghe et al fail to expressly teach that the lithium feed solution comprised a lithium ion source selected from the group consisting of lithium carbonate, lithium chloride, spodumene, and combinations thereof dissolved in the sulfuric acid solvent.
Amendola et al teach (see paragraphs [0032], [0033] and [0054]) that placing spodumene (a lithium ore) or lithium carbonate in a sulfuric acid solution permitted formation of a lithium sulfate solution suitable for use in an electrolytic cell for recovery of lithium as metal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the lithium sulfate solution made by dissolving spodumene or lithium carbonate in sulfuric acid as taught by Amendola et al for the purpose of easily producing a lithium ion solution containing both the electrochemically active component (lithium ion) and the ionically conductive component (sulfate ions) in the electrolysis process of Jonghe et al.
With respect to the requirement that the lithium feed solution is continuously provided, per MPEP 2144.04.V.E., adapting a prior art process which was conducted in a batch manner to be conducted in a continuous manner is prima facie obvious.  Here, Jonghe et al and Amendola et al teach performing a batch process of providing a starting solution and conducting lithium metal recovery.  Adapting this to be conducted in a continuous manner would have resulted in continuously feeding fresh solution which would have resulted in continuously producing lithium metal at the cathode.  
With respect to the claim feature “a cathode that is moveable along an axis of the electrolytic cell away from the anode”, Jonghe et al fail to expressly teach that the cathode current collector moves away from the composite membrane layer during the lithium recovery process.  However, in the context of paragraphs [0078]-[0090], the initial state of the electrolytic cell included a cathode current collector including a wetting layer placed on the composite membrane layer with no intervening lithium layer.  Lithium metal is plated onto the lower surface of the cathode current collector/wetting layer, at a position between the cathode current collector and the composite membrane layer.  Thus, the cathode current collector/wetting layer of Jonghe et al is considered to inherently be capable of moving along an axis of the cell away from the anode as it is driven away by the formation of the lithium layer between the current collector/wetting layer and the composite membrane layer.  
Response to Arguments
Applicant’s cancellation of claim 20 is sufficient to remove the double patenting rejection as well as the anticipation rejection thereof.
Applicant’s cancellation of claims 2, 3, 14, and 15 is sufficient to remove the rejection for failure to comply with the written description requirement.  
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. Applicant has argued:
That the claim feature that the cathode is moveable along an axis of the electrolytic cell away from the anode is a feature not taught by Jonghe et al.
In response, as discussed in the prior Office action and reiterated above, Jonghe et al teach that in an initial state, the cathode current collector is pressed against the top surface of the membrane (paragraph [0078].   Jonghe et al additionally teach that lithium metal is deposited onto the cathode current collector and collects (as seen in fig. 1 and described in paragraph [0083]) between the current collector and the top surface of the membrane.  Thus, as the lithium metal accumulates on the surface of the cathode there is movement between the cathode and the membrane.  This movement inherently requires the cathode to be capable of movement along an axis away from the membrane/anode, especially since the cathode current collector is taught as not being permanently attached to the membrane/anode composite.
That the disclosure of Jonghe et al fail to teach providing a first ionizing electric current to produce lithium at the cathode and a second ionizing electric current applied subsequent to removal of lithium metal from the cathode.
In response, when adapting the cell of Jonghe et al for continuous operation, the method would have included continuous application of the electric current to drive the electrolytic lithium production, while also including periodic removal of the accumulated lithium metal being produced.  The continuous current before the periodic lithium removal constituted the first ionizing electric current and the continuous current after the periodic lithium removal constituted the second ionizing electric current.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794